Title: From Benjamin Franklin to William Franklin, 14 February 1773
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, Feb. 14. 1773
Your late Letters of Oct. 13, 29, Nov. 3, Dec. 1. and 4. lying all before me, I shall answer the Particulars in order; such I mean as I have not answered by other Opportunities.
I have written to Mr. Bolton of Birmingham for a Plated Tea Urn, he being by far the best Maker, and his Work of the newest Fashion. If it does not come in time to go by this Ship, I shall send it per Sutton.
I see Mr. Wharton of late but seldom. When I receiv’d your Account of the Virginia Transactions, I mention’d it to Mr. Strahan, and told him I purpos’d to communicate it to Mr. Walpole. But being much taken up with some other Business I did not immediately do it, and in the mean time he spoke of it to Mr. Wharton. This brought him and Major Trent to me, with a Pocket full of Papers to satisfy me that there was nothing in it, all their Grants being either out of our Boundaries or Void. The first Paper he put into my hands was an Extract of a Letter from Col. Washington to the Govr. which I read aloud, and when I came to the Part where he says the propos’d New Colony will deprive Virginia of a great deal of Territory and take in such and such prior Grants, the Major said that was all nothing, the Letter being written before Col. Washington knew what our Boundaries were; but on reading a little farther it appeared that he knew our Boundaries, for he recited them verbatim to prove what he had advanc’d. I remark’d this to the Major and he said no more: But Mr. W. to show that he knew all the Virginia Proceedings before, (for he knows every thing before) put another Paper into my hand that contain’d the Resolutions of Assembly, repeating what he had once told me before, and what I suppose he has told the other Partners, that the £2,500 paid by Virginia for the Purchase of the Cherokees, or for the Line, was not Money belonging to the Province but to the King, being out of the Quitrents, and therefore did not give that Province any equitable Claim against a Grant of the Crown to us. This Fact I knew your Paper contradicted, and therefore I ran over his Paper with my Eye to see if it was omitted, but unluckily for him I found the Resolve of the House there among the rest, and reading it to him, he blush’d! and was a little confus’d, saying only, that it was Money granted to the King, and so became the King’s Money the same as the Quitrents, and therefore if the King bought Land with it he might sell that Land to us. Then he show’d me the List of Grants, which he said were most of them void as being beyond the Limits prescrib’d by the Proclamation of 1763; and he had written in the Margin against almost every one of them Void, Void, or not in our Limits, or laps’d. On casting my Eye over them, I remark’d to him that most of them were prior to the Proclamation of 1763, and therefore it should seem could not be affected by that Proclamation. He then said, they were however contrary to prior Instructions, but those Instructions he had not with him to show me. It seems probable that what he said to me has been his Discourse to others, and thereby become so habitual to his Tongue, that he repeated it as of course, without adverting that he put into my Hands at the same time Papers that contradicted him. A Thought then struck me to give him your Paper to peruse, and leave it in his Hands a Week or two before I mention’d it to Mr. Walpole, that I might see whether he would be honest enough to communicate it. And that he might not have it to say I had discourag’d that important Friend. Accordingly he took it with him. They went away seemingly not very well satisfy’d with their Visit; but Mr. W. has told Mr. Strahan since that he had satisfy’d me. Mr. S. begins to entertain a very indifferent Opinion of him. And now to finish this Subject, I will just remark, that 7 Months are elaps’d since the Report in favour of the Grant, and we have not got one Step further, whence I begin to think that my Auguring (to use Botetourt’s Phrase) in a Letter of Aug 17. will be verified, and upon the very Principles there conjectur’d. If so you will see the Prudence of our never reckoning upon it as a done thing; and the Folly of others in claiming beforehand all the Merit of a fruitless and expensive Negociation.
The Pork is arrived safe and well from Bristol. I deliver’d the two Casks AH and IH to Mr. Sargent agreable to your Desire, who call’d to pay me for them, but I refus’d to take any thing, and he will write to thank you. I am much oblig’d by your ready Care in sending them, and thank you for the Cranberries, Meal, and dry’d Apples. The latter are the best I ever saw. I have given Mr. S. a Copy of your Directions for keeping the Pork, and retain’d the Original. Yesterday we had a Piece at Table, and it was much admired.
I send you in a Box to your Brother Bache, the Seeds I mention’d in my last. Mr. Small sends a large Parcel of Seeds in a great Tin Canister solder’d close. You must have a hot Poker to open it. I know not what the Sorts are that he sends; nor whether they are for you or Mr. Odell, or both. His Letter will explain that, as well as who the Books are for, which came to me without any Direction, and I have directed them to you. They are in the same Box, and also a Parcel of Magazines and Reviews; and a Parcel on Canada Government from Mr. Maseres, all directed for you.
The Opposition are now attacking the Ministry on the St. Vincent’s Affair, which is generally condemned here, and some think L. Hillsborough will be given up as the Adviser of that Expedition. But if it succeeds perhaps all will blow over. The Ministry are more embarrass’d with the India Affairs; the continu’d Refusal of North America to take Tea from hence has brought infinite Distress on the Company; they imported great Quantities in the Faith that that Agreement could not hold; and now they can neither pay their Debts nor Dividends, their Stock has sunk to the annihilating near three millions of their Property, and Government will lose its £400,000 a Year; while their Teas lie upon Hand. The Bankrupcies brought on partly by this means have given such a Shock to Credit as has not been experienc’d here since the South Sea Year. And this has affected the great Manufactures so much, as to oblige them to discharge their Hands, and 1000’s of Spital-field and Manchester Weavers, are now starving or subsisting on Charity. Blessed Effects of Pride, Pique and Passion in Government, which should have no Passions.
Hayne’s Wife came to me the Other Day, said her Husband was come home, had been very ill us’d, she had just been with Lord Dartmouth, to complain that the Officer in Jersey would not show her Husband the true Will; that there were two Salters, and one, her Father, dy’d worth £70,000 and that it was cruel to keep her out of it, &c. That Lord D. had directed her to come to me, and desire from him that I would write to you for a Copy of the Will. In Discourse she pretended to have particular Information of many Circumstances that I was sure must be false, and refusing to tell me her Informers, I let her know my Opinion that the whole was an Illusion. Why, Sir, says she, I hope you don’t think I be mad: do ye? That being the very thing I was then thinking, I e’en told her I was afraid she was so. She assur’d me she was perfectly in her Senses, and that I should soon know, threatning me and you and all the wicked People in New Jersey that keep her out of her Estate, with her Appearance against us before the Judgment Seat of God, where we should be made to suffer for our Wickedness, &c. I have not seen my Lord since, but shall next Wednesday. It is amazing how easily People delude themselves with these Fancies of Estates belonging to them in other Countries, without the least Foundation. My Love to Betsey. I am ever Your affectionate Father
B F
